                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   ROXANNE ARI,                                              No. C 18-4437 WHA (PR)
                                                                         10                    Petitioner,                              ORDER TO SHOW CAUSE;
                                                                                                                                        GRANTING LEAVE TO PROCEED
                                                                         11        v.                                                   IN FORMA PAUPERIS; DENYING
United States District Court




                                                                                                                                        APPOINTMENT OF COUNSEL
                               For the Northern District of California




                                                                         12   WARDEN,
                                                                                                                                        (Dkt. Nos. 2, 5, 6)
                                                                         13                    Respondent.
                                                                                                                       /
                                                                         14
                                                                         15                                                INTRODUCTION
                                                                         16             Petitioner, a California prisoner, filed this pro se petition for a writ of habeas corpus
                                                                         17   pursuant to 28 U.S.C. 2254 challenging her conviction in state court. For the reasons discussed
                                                                         18   below, respondent is ordered to show cause why the petition should not be granted.
                                                                         19                                                 STATEMENT
                                                                         20             Petitioner was convicted in Contra Costa County Superior Court in 1991 of second-
                                                                         21   degree murder. She was initially found not guilty by reason of insanity, then when adjudged
                                                                         22   sane, she stood trial and pled guilty. She was sentenced to a term of 19 years to life in state
                                                                         23   prison. She challenged her conviction in a habeas petition in the California Supreme Court,
                                                                         24   which was denied in 2017.
                                                                         25                                                  ANALYSIS
                                                                         26   A.        STANDARD OF REVIEW
                                                                         27             This court may entertain a petition for writ of habeas corpus "in behalf of a person in
                                                                         28   custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                                                              violation of the Constitution or laws or treaties of the United States." 28 U.S.C. 2254(a); Rose
                                                                          1   v. Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading
                                                                          2   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ
                                                                          3   of habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state
                                                                          4   court must “specify all the grounds for relief which are available to the petitioner ... and shall
                                                                          5   set forth in summary form the facts supporting each of the grounds thus specified.” Rule 2(c) of
                                                                          6   the Rules Governing Section 2254 Cases, 28 U.S.C. foll. 2254. “‘[N]otice’ pleading is not
                                                                          7   sufficient, for the petition is expected to state facts that point to a ‘real possibility of
                                                                          8   constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d
                                                                          9   688, 689 (1st Cir. 1970)).
                                                                         10   B.      LEGAL CLAIMS
                                                                         11           Petitioner claims: (1) that her conviction violates the Double Jeopardy Clause; (2) that
United States District Court
                               For the Northern District of California




                                                                         12   her right to due process was violated; (3) that she received ineffective assistance of counsel; and
                                                                         13   (4) “widespread criminal conspiracy and corruption.” The fourth claim does not raise
                                                                         14   cognizable grounds for federal habeas relief because no constitutional right or other federal law
                                                                         15   is invoked. The first three claims are cognizable, however, and warrant a response.
                                                                         16                                             CONCLUSION
                                                                         17           1. The clerk shall mail a copy of this order and the petition with all attachments to the
                                                                         18   respondent and the respondent's attorney, the Attorney General of the State of California. The
                                                                         19   clerk shall also serve a copy of this order on the petitioner.
                                                                         20           2. Respondent shall file with the court and serve on petitioner, within sixty-three (63)
                                                                         21   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules
                                                                         22   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be
                                                                         23   granted based on the claims found cognizable herein. Respondent shall file with the answer and
                                                                         24   serve on petitioner a copy of all portions of the state prison disciplinary proceedings that are
                                                                         25   relevant to a determination of the issues presented by the petition.
                                                                         26           If petitioner wishes to respond to the answer, she shall do so by filing a traverse with the
                                                                         27   court and serving it on respondent within twenty-eight days of the date the answer is filed.
                                                                         28           3. Respondent may file, within sixty-three (63) days, a motion to dismiss on procedural


                                                                                                                                  2
                                                                          1   grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the
                                                                          2   Rules Governing Section 2254 Cases. If respondent files such a motion, petitioner shall file
                                                                          3   with the court and serve on respondent an opposition or statement of non-opposition within
                                                                          4   twenty-eight days of the date the motion is filed, and respondent shall file with the court and
                                                                          5   serve on petitioner a reply within fourteen days of the date any opposition is filed.
                                                                          6          4. Petitioner is reminded that all communications with the court must be served on
                                                                          7   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must
                                                                          8   keep the court informed of any change of address and must comply with the court's orders in a
                                                                          9   timely fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                                                         10   pursuant to Federal Rule of Civil Procedure 41(b).
                                                                         11          5. Leave to proceed in forma pauperis is GRANTED. The motion for appointment of
United States District Court
                               For the Northern District of California




                                                                         12   counsel is DENIED. Counsel will be appointed at a later date if an evidentiary hearing or other
                                                                         13   circumstance necessitates such appointment.
                                                                         14          IT IS SO ORDERED.
                                                                         15
                                                                         16   Dated: October     16     , 2018.
                                                                                                                            WILLIAM ALSUP
                                                                         17                                                 UNITED STATES DISTRICT JUDGE
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               3
